Citation Nr: 1753514	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides in the Republic of Vietnam.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to March 1968, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The matter is before the Board in part following a joint motion for remand issued by the U.S. Court of Appeals for Veterans Claims (Court). The claim for entitlement to service connection for sleep apnea was before the Board in July 2017 and was remanded for evidentiary development.  Further development is necessary before this appeal can be resolved.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1.  Obtain all VA clinical treatment records, to include psychiatric and internal medicine records, from May 2015 to the present.  

*It is noted that the record contains some treatment from May 2015 to May 2016, and for a one month period between June and July 2017.  

*As this does not cover the entire post-May 2015 period, efforts must be made to secure any outstanding treatment records.  

*If no additional VA records are available, an entry in the record documenting such a fact should be made.  

2.  Schedule the Veteran for a comprehensive VA internal medicine examination to address the etiology of hypertension and obstructive sleep apnea.  The examiner must respond to the following:  

*Did the Veteran's hypertension and/or obstructive sleep apnea have causal origins in active military service? 

*With respect to hypertension, the examiner is to note the submission of the article titled "Veterans and Agent Orange Update: 2010," which, while not definitively establishing a linkage between hypertension and herbicide exposure, did posit a possible nexus for those Veterans with confirmed exposure on a direct basis.  

*The Veteran did serve in Vietnam, and thus, his exposure to herbicides is confirmed.  

*With respect to sleep apnea, it is noted that the recent VA examiner relied solely on documentation in contemporaneous treatment records when coming to a medical conclusion, and that such a rationale cannot suffice for the resolution of the appeal.  

*Further, while the Veteran's obesity was tied to the etiology of sleep apnea, the examiner noted that it was the "#1 cause" for that disorder.  In so doing, it was, by necessity, posited that other causes exist, and the examiner did not make mention as to why such factors were or were not applicable in the Veteran's case.  

*Also, while the examiner tied the onset of sleep apnea to the year 2000, the lay testimony of snoring history dates to a time earlier than that, and no opinion as to its clinical significance (if any), or potential linkage to periods in active service, were noted.  

*THE EXAMINER MUST PROVIDE A DETAILED EXPLANATION FOR CONCLUSIONS REACHED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE MERE FACT THAT SYMPTOMS WERE NOT DOCUMENTED IN SERVICE OR FOLLOWING DISCHARGE IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO FORM A MEDICAL OPINION.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




